11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Jason Southern                               * From the 104th District Court
a/k/a Jason Craig Southern,                   of Taylor County,
                                               Trial Court No. 21758B.

Vs. No. 11-21-00147-CR                       * August 12, 2021

The State of Texas,                          * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

     This court has considered Jason Southern a/k/a Jason Craig Southern’s motion
to dismiss this appeal and concludes that the motion should be granted. Therefore,
in accordance with this court’s opinion, the appeal is dismissed.